Order entered July 26, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00603-CV
                                   No. 05-17-00604-CV
                                   No. 05-17-00605-CV
                                   No. 05-17-00606-CV

                         IN RE TERRY C. SHELTON, Relator

               Original Proceeding from the 291st Judicial District Court
                                 Dallas County, Texas
        Trial Court Cause Nos. F09-20518, F09-73040, F10-21198, and F10-55874

                                        ORDER
                       Before Justices Francis, Brown, and Whitehill

      Based on the Court’s opinion of this date, we DENY relator’s June 6, 2017 petition for

writ of mandamus.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE